Citation Nr: 1529897	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  04-31 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher evaluation for headaches, rated 10 percent disabling prior to October 23, 2013, and rated 30 percent disabling from that date onward.

2.  Entitlement to service connection for a left great toe disability.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU benefits), prior to July 2, 2012.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1979.

The appeal comes before the Board of Veterans' Appeals (Board) from July 2003, June 2004, September 2004, December 2004, and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

By an April 2014 rating action, the Decision Review Officer (DRO) at the RO, in pertinent part, granted a 30 percent rating for headaches effective October 23, 2013, and also then granted a 100 percent schedular rating for depressive disorder effective July 2, 2012.  Based on the schedular rating grant, the TDIU issue is limited to the interval prior to that effective date of July 2, 2012.  

The Board previously remanded the claims in January 2009 and November 2012. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

1.  The weight of competent and credible evidence is against the Veteran having headaches, independent of that for which he is assigned ratings for depression and traumatic brain injury (TBI), of a frequency and severity equivalent to characteristic prostrating attacks once every two months for any interval during the pendency of the claim prior to October 23, 2013.  

2.  The weight of competent and credible evidence is against the Veteran having headaches, independent of that for which he is assigned ratings for depression and TBI, of a frequency and severity equivalent to characteristic prostrating attacks once per months for any interval during the period beginning October 23, 2013.  

3.  The weight of competent and credible evidence of record is against the Veteran having a left great toe disability during the pendency of his claim which developed in service or which is otherwise causally related to service.  

4.  The weight of competent and credible evidence is against arthritis of the left great toe being present in service or present to a disabling degree within the first post-service year.  

5.  For the rating period prior to December 7, 2009, no exceptional or unusual disability picture pertaining to the Veteran and his service-connected disabilities has supported the conclusion that his service-connected disabilities were sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his experience, education, and occupational background.

6.  For the rating period beginning December 7, 2009, and prior to July 2, 2012, the Veteran's service-connected disabilities prevented him from obtaining or maintaining substantially gainful employment consistent with his experience, education, and occupational background.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for headaches have not been met prior to October 23, 2013.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for a rating in excess of 30 percent for headaches have not been met beginning October 23, 2013.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.124a , Diagnostic Code 8100 (2014).

3.  The criteria for service connection for a left great toe disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  For the rating period prior to December 7, 2009, the criteria for TDIU benefits were not met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).

5.  For the rating period beginning December 7, 2009, and prior to the assignment of a 100 percent disability rating on a schedular basis effective July 2, 2012, the criteria for TDIU benefits were met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided required notice in letters mailed by the RO prior to initial adjudication of the appealed claims.  These letters afforded substantial notice prior to initial adjudication of the claims, with further notice subsequently including  compliance with notice requirements set forth in Dingess. The letters included a March 2002 letter addressing a claim for increased evaluations for service-connected disabilities including headaches; a September 2002 letter addressed development required to support the TDIU claim; a January 2007 letter addressing the claim for service connection for a disability of the left great toe; and a June 2007 letter addressing the claim for a higher evaluation for headaches.  Appropriate Dingess-complying notice was first sent to the Veteran in March 2006.  The record also reflects that all pertinent available service treatment records and post-service medical evidence identified by the Veteran have been obtained.  

The record also reflects that all pertinent available service treatment records, VA treatment records, Social Security Administration records, and other post-service medical evidence identified by the Veteran (inclusive of state records of treatment and hospitalization including in the course of incarceration) have been obtained.  The Veteran was also afforded a hearing before the undersigned in September 2008, to address his claims.  The Veteran and his representative have been afforded ample opportunity to subsequently address the appealed claims.  The Veteran had requested an additional, video conference hearing before the Board, and an opportunity was afforded him for such a hearing in November 2014.  However, he failed to appear for that hearing without good cause shown.  Neither the Veteran nor his representative has subsequently indicated the need to further address the appealed claims, beyond statements already made at the September 2008 hearing or in written submissions.  

Adequate development for the Board's adjudication of the claims has also been accomplished.  This includes VA examinations addressing limitations of work capacity due to service-connected disabilities including most recently by VA psychiatric examination in November 2013 and VA TBI examination in November 2013; VA examinations addressing either TBI or his claimed headaches in July 2007, December 2009, and October 2013; and VA examinations in November 2009 and November 2013 addressing a claimed left great toe disability and any link to service.  These examinations provide sufficient findings and sufficient detail, including as informed by the evidence of record, to support the Board's adjudication of the claims.  

The Board also finds that development required by the Board's prior remands in February 2009, November 2012, and September 2013, has been substantially accomplished.  This included obtaining indicated records of treatment to the extent available, and conducting examinations to address medical questions underlying the Veteran's claims.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims adjudicated herein; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

II. General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2014).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Relevantly, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Although medical evidence may be required to support a claim in instances where specialized knowledge is required, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (a lay person is competent to testify to pain and visible flatness of the feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same, and in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102 , 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review. 

A. Entitlement to a Higher Evaluation for Headaches

The Veteran contends, in effect, that his headaches are more severe than is reflected by the 10 percent evaluation assigned prior to October 23, 2013, and by the 30 percent evaluation assigned from that date onward.  

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months. 

The rating criteria do not define "prostrating," and neither has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

At a July 2007 VA examination addressing headaches, the Veteran complained of constant headaches around both eyes, forehead, and temples, which he asserted was of 7 to 8 out of 10 severity, with medication not providing much relief.  The Veteran described symptoms including blinding, pressure, and tightness.  He reported increased severity in the last couple of years.  Additional symptoms included some blurred vision and dizziness at times as well as some photophobia.  He reported that reading and stress made the headaches worse, and he would lie down for one to two hours approximately twice daily for the headaches.  While there were medications prescribed for the headaches, the examiner noted that the prescriptions were currently expired and the Veteran was out of the medications.  The Veteran informed that he was unsure if the medications helped the condition.  He did not take ibuprofen due to gastrointestinal problems.  

At the July 2007 examination the Veteran was observed to be alert and oriented and in no distress.   Neurological examination findings were normal.  There was tenderness to palpation around the frontal, ethmoid, and maxillary sinuses bilaterally, as well as all around the orbits of the eyes and temples.  The examiner noted that the Veteran had a history of multiple facial traumas over the years, including being struck above the right eye with a beer bottle in the mid 1970's, and having the left side of his face crushed in a weight room in 1994.  He had a brow laceration on the right, and a plate surgically implanted under the left eye in the 1980s.  He was also told in the 1980s that he had glaucoma, and was placed on eye drops.  The examiner diagnosed chronic post-traumatic headaches.

In a submitted statement in December 2007 the Veteran asserted that he had prostrating headaches several times daily "without benefit of seeing doctors."  He further asserted that doctors refused to see him for this and instead simply told him to take his medications.  

At his hearing in October 2008, the Veteran sought to address his headaches, providing varied statements regarding their frequency and duration.  He described the headaches as consisting of excruciating pain, blinding pain, and being unbearable.  He reported having headaches 'all day, every day' and variably described the duration of his severe headaches, even when taking medication, as lasting three to four hours, or four to five hours.  He also then asserted that at times he has severe headaches two to three times per day.  


Upon a December 2009 VA TBI examination, the Veteran reported a history of an inservice motorcycle accident in 1977, striking his head while wearing a helmet, and briefly losing consciousness.  He reported sustaining a jaw injury in the motorcycle accident, but reported that he was unsure of the loss of consciousness.  He added that he developed headaches at the time of the accident and that he continued to have headaches.  The examiner assessed the TBI injury as mild, with the condition stabilized.  

However, at the December 2009 examination the Veteran reported having headaches daily, beginning at the back of the head and radiating all over the head, lasting five to six hours, and relieved by taking medication.  The examiner noted that they were migraine-type headaches.  The Veteran also reported experiencing dizziness or vertigo once or twice daily lasting about 30 minutes, and needing to lie down during the dizziness.  He also reported sleeping about two hours per night and napping for 30 minutes to an hour.  He reported inability to sleep at night due to nightmares and anxiety, endorsing moderate to severe anxiety.  He added that he had imbalance sometimes, decreased attention sometimes, and also endorsed moderate short-term memory impairment, difficulty concentrating, difficulty with executive functions, irritability, and restlessness.  Neurological testing revealed no objective evidence of asserted mild memory loss, or impairments in attention, concentration, or executive function.  The examiner did find mildly impaired judgment for complex or unfamiliar decisions.  The report concluded with a diagnosis of mild traumatic brain injury residuals with migraine headaches.    

Upon an October 2013 VA examination addressing the Veteran's headaches attributed to TBI, the Veteran asserted that he had headaches ever since a motorcycle accident in service in 1978 when he hit his head.   The examiner noted that the Veteran complained of worsening headaches since his last TBI examination in December 2009.   At the October 2013 examination he reported that his headaches occurred approximately two to three times weekly, accompanied by aura, sour stomach, nausea, vomiting, and photo- and phono-sensitivity.  He reported that he stayed in bed for six hours when they occurred.  

The October 2013 examiner identified the described headaches as migraine, with prolonged, characteristic prostrating attacks more frequently than once per month.  The examiner noted that a head CT in January 2002 was normal.  

The Board finds the Veteran's description of his headaches at the July 2007 and October 2013 VA examinations and at the October 2008 hearing to be in the nature of hyperbole, and not reliable as a true picture of the Veteran's service-connected headaches.  This is consistent with the noted variable statements about his headaches made at the hearing, the Veteran's report of more severe headaches symptoms at the July 2007 examination and at the October 2008 hearing than he reported at the October 2013 examination even though he reported at the October 2013 examination that his headaches had increased in severity since December 2009.  The unreliability of the Veteran's report of headaches is also consistent with the Veteran's long history of being at times variously uncooperative, aggressive, assaultive, manipulative, or belligerent upon receiving treatment at VA facilities, with identified personality characteristics variously characterized as antisocial, borderline, or sociopathic.  This is also consistent with the absence of reports or complaints or treatments for migraine-type headaches or similar symptoms on any consistent or frequent basis in treatment records, as would be expected if the Veteran suffered from headaches to the degree and at the frequency he has reported.  Thus, the Board finds the Veteran's credibility with respect to his assertions of the nature, frequency, and severity of his headaches, as well as with respect to associated symptoms, to be substantially lacking, based on inconsistent statements and statements inconsistent with observable facts and the historical record.  Caluza. 

At his VA examination in November 2013 addressing TBI, the Veteran described symptoms including headaches, nausea, vomiting, and photo- and phono- sensitivity.  The examiner also noted that the Veteran had neurobehavioral effects frequently interfering with workplace interaction, social interaction, or both (but not precluding them) consisting of irritability, moodiness, and lack of motivation.  The examiner concluded that it was impossible to differentiate the Veteran's symptoms of TBI from those attributable to the Veteran's mental disorder/mood disorder, due to symptom overlap.  The examiner also noted that while the Veteran complained of headaches and migraines as well as memory loss, objective testing in October 2013 revealed his memory to be within the normal range.  Brain CT testing in January 2002 and neuropsychological testing using the Montreal Cognitive Assessment Test in October 2013 were both also productive of normal findings.   

Based on the absence of objective findings supportive of the presence of headaches of the degree and frequency and duration the Veteran has variably alleged, the Veteran's unreliability and non-credibility as a historian of his headache disability, and the November 2013 VA examiner's conclusion that  the Veteran's impaired workplace functioning were due to TBI and non-differentiable psychiatric disability, for which TBI and associated psychiatric disability the Veteran has already been separately rated, the Board concludes that the preponderance of the competent and credible evidence is against the Veteran having a headache disability - distinct from his separately rated depression and TBI - which is more than mild.  The Board also finds the preponderance of the competent and credible evidence against any headache disability - again, distinct from his separately rated depression and TBI - being equivalent to characteristic prostrating attacks more frequently than once every two months for the interval prior to October 23, 2013, or more frequently than once every month for the interval beginning October 23, 2013.  The Board accordingly concludes that the evidence preponderates against entitlement to a higher rating than the 10 percent assigned for headaches prior to October 23, 2013, and than the 30 percent assigned for headaches beginning October 23, 2013.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Assigning a higher rating based on symptoms attributed to the Veteran's separately rated depression and TBI would amount to impermissible pyramiding.  38 C.F.R. § 4.14.  
	
While significant physiological headaches may be attributable to the Veteran's significant drug and alcohol dependence or abuse over the course of claim period (dependence or abuse is amply documented in VA treatment records and the Veteran conceded continued substance abuse at his October 2013 VA examination), neither alcohol nor drug abuse has been service connected, and benefits on the basis of substance abuse are generally barred.  See 38 C.F.R. § 3.301 (2014).  

The Board additionally finds the preponderance of the evidence against entitlement to a higher rating for headaches than the 10 percent assigned prior to October 23, 2013, and than the 30 percent assigned beginning October 23, 2013, for any interval during the rating period, with the preponderance of the evidence against lesser intervals of greater disability to support such staged ratings.  

The Board also finds no exceptional or unusual disability picture associated with the Veteran's service-connected headaches (distinct from his separately rated depression and TBI, and unrelated to symptoms of drug or alcohol dependence or abuse) such as prolonged periods of hospitalization or marked interference with employment, so as to warrant referral to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  Rather, circumstances particular to this Veteran tending to preclude employment and generalized functioning have been associated with his polysubstance abuse and his TBI-related psychological, mood, and personality impairments, as discussed further in the TDIU determination analysis, below.  

B. Entitlement to Service Connection for a Left Great Toe Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 , 3.309.

Over the course of his claim, the Veteran has variously contended that he injured his left great toe in service either by dropping a piece of office equipment on it or as a result of motorcycle accident, as discussed below.  He contends, in effect, that he has a left great toe disability that resulted from one such in-service injury.

A careful review of service treatment records for any documented in-service injuries and any in-service conditions of the toes is detailed below.  

The Veteran was seen in May 1974 for injury to the mandible when he struck a chair, requiring sutures.  There was no indication of left great toe injury.  August 1974 treatment records reflect that the Veteran suffered a 1/8-inch laceration of the left great toe, which was cleaned and dressed.  He was granted 24 hours of light duty upon the initial treatment.  He had a follow-up treatment two days later to clean the wound, and he then requested additional light duty based on the injury.  However, the treating clinician refused this, finding that the wound did not warrant it.  This injury was the subject of only these two treatment notes, without evidence of complications or further follow-up.   Service records do not provide any evidence of any resulting chronic condition of the left great toe.  

The Veteran received treatment in February 1975 for reported injury to the middle back either falling off a motorcycle or crashing against a tree.  (A single dated record contains these conflicting reports.)  Pain was noted to be localized to the left side.  There was no report of involvement of the left great toe.  

In August 1975 the Veteran was seen for injury to the interphalangeal joint of the left great toe.  The toe was bandaged and he was prescribed Darvon.  There is no record of follow up treatment.  

The Veteran was seen in a week later August 1975 following reportedly falling from a moped.  He complained of pain and stiffness in the right neck, and tenderness was found in the cervical area with muscle spasm.  There is no indication in the record that the Veteran injured himself elsewhere, with no report of injury to the left great toe or of any ongoing difficulty with the left great toe.  

Follow-up records for pain treatment after this moped accident also do not reflect a left great toe condition.  Upon follow-ups over two days  a week after the neck injury, the neck was again examined and additional pain medication was prescribed, but there was no mention of the left great toe.  

The Veteran was seen four times in November 1975 for pain in the right foot initially assessed right foot sprain, with no mention of the left great toe during these visits.  

The Veteran received several treatments in June 1977 for an infected ingrown toenail of the right first (great) toe.  The left great toe was not involved.  

In February 1978 the Veteran was seen for injury to the left knee reportedly hitting it on the dashboard of a car a little over a week prior to being seen.  There was no indication of left great toe injury in initial and follow up treatment records for the knee condition.  

In March 1978 the Veteran was seen for injury to the left wrist from handcuffs upon being arrested a day prior.  There was no report of injury to the left great toe.  

The Veteran was seen in August 1978 with complaints of body pain following a car accident four days earlier.  He reported that the car flipped over but that he was not then seen at a hospital.  He reported that the pain was around his back and middle abdomen.  The record does not include any mention of the left great toe.  A follow-up treatment the following day included prescribed medication for back muscle strain, again with no mention of a toe injury.  

November 1978 service treatment records reflect suturing of the tongue following an injury, but again without any indication of a toe injury.  

The Veteran was seen in December 1978 for reported mouth injuries following a motorcycle accident.  The Veteran was then noted to be belligerent with drug-seeking demands which were then felt to be disproportionate to any injury sustained.  There was no report of any condition of the left great toe.  

In January 1979 the Veteran was seen for multiple treatments for injury to the face and either the right eye or both eyes.  (The records conflict.)  Again, there was no report of left great toe involvement.  

The Veteran's service separation examination in April 1979 includes no findings of any injury or disability of the left great toe.  

At his September 2008 hearing the Veteran testified that he injured his left great toe when he dropped a piece of equipment on it in service in 1977 or 1978.  He added that he sought treatment and was told that he broke a small toe.  The foot was bandaged and he was told to stay off it for a couple of weeks.  He further asserted that after service he received treatment consisting of medication and being told to stay off the foot.  He testified that most recently at the VA in Austin he was seen by a doctor who referred him to a podiatrist.    

The Board notes that the Veteran's testimony implies that while he is claiming injury to his left great toe, it was a smaller toe of the left foot that was identified as fractured when he dropped something on the foot in service.  The Veteran's service treatment records, as carefully documented above, inform of only a 1/8-inch laceration of the left great toe in August 1974 which was cleaned and dressed, and an injury to the interphalangeal joint in August 1975, without any indication in service treatment records of ongoing residuals from either incident.

VA treatment records include treatment for some complaints of foot pain, but do not reflect findings of residuals of injury to the left great toe.  Rather, VA records include treatment for onychomycosis affecting multiple toenails.  

Upon a VA examination in November 2009, the examiner noted the Veteran's self-reported history of dropping a piece of equipment on the left foot in service.  However, he denied having problems currently, and denied any problems with the left great toe.  The Veteran did not complain of symptoms of the left great toe, and the examiner found none, including no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The examiner made no diagnosis, reporting that there was no problem found upon examination.  

Upon VA examination in November 2013, the Veteran reported that he injured his left great toe in a motorcycle accident in approximately 1977-1978 in service, with treatment at that time at Fort Eustis, Virginia Army Hospital, though with no surgery performed.  The Veteran reported having chronic pain and flare-ups in the left great toe.  The November 2013 examiner reviewed November 2013 x-rays showing no fractures or dislocations and no significant degenerative changes.  The examiner noted that the Veteran was in moderate discomfort at the examination, but found no objective residuals of a left great toe injury.  The examiner assessed small vessel atherosclerotic disease, with a recommended clinical correlation with the Veteran's history of possible diabetes or renal disease.  

The Veteran's assertion of motorcycle accident injury to the left great toe, like the prior assertion of injury to the toe from dropping a piece of office equipment, is potentially consistent with his laceration to the toe in August 1974 and his injury to the interphalangeal joint of the toe in August 1975.  However, the service records do not reflect any ongoing difficulty with the toe despite his not separating from service until 1979.  

Because the Board has found the Veteran not to be a reliable historian, as discussed in the above decision denying increased evaluations for headaches, a review of past records is particularly crucial prior to any adjudication of the claim for service connection for a left great toe disorder.  However, service and post-service records simply do not reflect complaints or findings or diagnoses consistent with any ongoing or chronic or recurrent left great toe disability from service.  

The Board has carefully reviewed the evidence of record and has found the weight of the evidence against there having been an injury to the Veteran's left great toe in service resulting in any chronic disability, and accordingly, absent any such chronic injury or disability in service or medical evidence causally linking any current left great toe disability to service, the Board finds the preponderance of the evidence against the claim for service connection for a left great toe disability.  

The weight of competent and credible evidence is also against arthritis of the left great toe being present in service or present to a disabling degree within the first post-service year.  Hence service-connected for a left great toe disability on the basis of arthritis being present within the first post-service year is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

With the weight of the evidence against the claim, the benefit of doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 1154(b).  

C. Entitlement to TDIU Prior to July 2, 2012

The Veteran contends, in effect, that he has been unable to obtain or sustain substantially gainful employment due to his service-connected disabilities for many years prior to the July 2, 2012, the effective date for the currently assigned 100 percent schedular rating for his service-connected depression, and that he accordingly should be awarded TDIU for a prior interval.  

The Veteran has been service connected for the following disabilities: TBI, rated 40 percent disabling from December 7, 2009; depressive disorder, rated 30 percent disabling from January 25, 2005, and rated 100 percent disabling effective from July 2, 2012; residuals of fracture of the right orbit with vision problems in the right eye, rated noncompensably disabling effective April 15, 1979, and rated 10 percent disabling effective November 29, 2001; headaches, rated noncompensably disabling effective from April 15, 1979, rated 10 percent disabling from November 29, 2001, and rated 30 percent disabling since October 23, 2013; and residuals of ligation of a left varicocele, rated noncompensably disabling from September 15, 1981.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1) , 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358   (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a) .  In Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the Veteran's earned annual income. . . ." 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider." Vettese v. Brown, 7 Vet App. 31 (1994). In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19. 

For a Veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm. The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  The regulation further provides that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) .  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

In any event, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b) ; see also Fanning v. Brown, 4 Vet. App. 225   (1993).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Service. 

The Veteran's service and post-service record reflects that following a motor cycle accident in service with associated TBI, the Veteran has suffered from mental health problems including depression, anger control, violence, suicidality, and substance abuse including alcohol and cocaine.  The Veteran has a history of numerous hospitalizations since service including multiple hospitalizations following suicide attempts.   He last worked in 1994, and was awarded Social Security Disability benefits from 1994 due to depressive disorder, anxiety disorder, and associated substance addiction.   While he has a history of past employment including as a telephone operator from 1982 to 1984, and as a Post Office employee from 1987 to 1994, the Veteran was unemployed from 1984 to 1987, and had been unemployed from 1994 to the present.  

The Board has thoroughly reviewed the record and concludes that the evidence preponderates in favor of granting TDIU from the December 7, 2009, effective date for service connection for TBI.  This is substantially based on a VA examiner finding that a psychiatric disability due to his TBI has rendered him incapable of obtaining or sustaining substantially gainful employment, as explained below. 

A VA psychiatric examiner in November 2013 informed that the Veteran has all of the following symptoms associated with his service-connected psychiatric disability: depressed mood, anxiety, suspiciousness, panic attacks at least once per week, chronic sleep impairment, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control (such as unprovoked irritability with periods of violence), grossly inappropriate behavior, and persistent danger of hurting self or others.  The examiner concluded that it was more likely than not that the Veteran's mood disorder attributed to his TBI, including a significant history of impulsivity with aggressive tendencies and assaultive behavior without remorse, rendered him incapable of obtaining or sustaining substantially gainful employment.  

The Board notes that the Veteran also had a TBI examination in November 2013, and the TBI examiner concluded that the Veteran did not have residual conditions attributable to TBI which interfered with his ability to work.  However, the TBI examiner's conclusions were apparently based on objective memory testing in October 2013 revealing the Veteran's memory to be within normal limits despite the Veteran's contentions of memory loss, and based on a January 2002 brain CT scan which was normal, as well as neuropsychological testing using the Montreal Cognitive Assessment Test in October 2013 which found normal neurocognitive functioning.  The psychiatric examiner in November 2013, by contrast, found mood and personality dysfunction attributable to TBI, not neurocognitive or memory dysfunction as addressed by the TBI examiner.  

Despite these findings by neurocognitive and TBI examiners, the Veteran has been shown to be significantly impaired, as reflected by the November 2013 VA psychiatric examiner's findings and conclusions.  

The Board has little doubt, based on the Veteran's long history of ongoing psychiatric treatment and hospitalization, homelessness and interpersonal difficulties despite financial support, and interpersonal conflicts (including with medical and legal authorities, at times involving threats, threatening behavior, and actual violence), that these numerous symptoms associated with his service-connected psychiatric disability have rendered him unemployable since at least the time of his filing for TDIU.  

However, these mood and personality characteristics are attributed by the VA psychiatric examiner to the Veteran's TBI, which has been service connected effective December 7, 2009.  Hence, TDIU on the basis of TBI cannot be granted prior to that effective date of December 7, 2009.  Additionally, the Veteran was a combined service-connected schedular 70 percent from that date, entitling consideration of TBI on a schedular basis from that date.  

Accordingly, the Board finds entitlement to TDIU warranted on a schedular basis effective from December 7, 2009.  38 C.F.R. § 4.16(a).  

Hence, extraschedular consideration would be required for TBI prior to December 7, 2009.  The Board finds no basis in the record for TDIU extraschedular consideration prior to December 7, 2009, since exceptional or unusual circumstances indicative of unemployability are not in evidence unrelated to the Veteran's TBI, and TBI is not service connected prior to that date.  Hence, the Board finds that referral for consideration of TDIU on an extraschedular basis for the interval prior to December 7, 2009, is not warranted.  38 C.F.R. § 4.16(b).  



ORDER

Service connection for a left great toe disability is denied. 

For the rating periods the subject of appeal, entitlement to a higher rating for headaches than the 10 percent assigned prior October 23, 2013, and than the 30 percent assigned beginning October 23, 2013, is denied.  

For the rating period beginning December 7, 2009, and prior to the assignment of a 
100 percent disability rating on a schedular basis effective July 2, 2012, TDIU is granted, subject to the laws governing the payment of monetary awards.




____________________________________________
WILLIAM YATES	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


